Citation Nr: 1108623	
Decision Date: 03/04/11    Archive Date: 03/17/11

DOCKET NO.  07-35 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a right hip disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active duty for training from September 1979 to December 1979.

The appeal comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for a right hip disorder.  

In December 2010, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge; a transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran claims he has a right hip disorder due to an injury sustained during active duty for training.  Service treatment records include recurrent back pain after the Veteran was in a truck accident.  A May 1980 service treatment record indicates the Veteran was involved in a truck accident and he was on seat boards in the back of the truck when they came loose and he fell to the floor of the truck sustaining a blow to his back.  It was noted that he works in a warehouse with no heavy lifting.  The examiner noted that the pain radiates to the right buttock, upper-inner aspect.  The diagnosis was contusion to back and L4-S1 strain, right side.  

In a January 2002 private treatment record, the Veteran complained of right hip pain for the past year.  

A July 2004 X-ray report found severe degenerative joint disease of the right hip. 

In an opinion by S. B., M.D., the physician stated that the Veteran's right hip disorder was at least as likely as not related to his in-service injury as the injury included right hip pain at that time.  Given his otherwise great health, this seems to be the main precursor to his current condition and degenerative joint disease of the right hip.  

Although the physician gave a positive nexus opinion, this opinion is based on the Veteran's reported history, which is not factually accurate according to the record.  Service treatment records do not include any complaints of right hip pain.  As such, this opinion has questionable probative value.  The Board reiterates that as a medical opinion can be no better than the facts alleged by the veteran; an opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993).

In this case, as the medical evidence shows a diagnosis of right hip degenerative joint disease, and an in-service low back injury, a medical examination is necessary. 

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  Therefore, the Veteran should be afforded a VA orthopedic examination to determine the nature and etiology of any right hip disorder.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA orthopedic examination to determine the etiology of any current right hip disorder.  All indicated tests and studies are to be performed.  In conjunction with the examination, the claims folder must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.

After review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right hip disorder was incurred as a result of active service.  The examiner should specifically address the incident in-service which resulted in injury to the Veteran's low back, and opinion whether that same incident resulted in a current hip disorder.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

2.  After completion of the above development, the issue on appeal should be readjudicated.  All applicable laws and regulations should be considered.  If the benefit sought remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL MARTIN 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


